Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s response filed 18 Mar. 2022 has been entered.  
Applicant's arguments filed 18 Mar. 2022 have been fully considered, but they were not persuasive. 
Applicant’s argues that one of ordinary skill in the art would not combine the art of Yoshida and Yamaguchi to solve the problem addressed by the current invention and that the examiner has resorted to hindsight reconstruction.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of 
Applicant’s argues that Yamaguchi teaches the reduction in the degree of polymerization, which would result in a reduction in solution viscosity, so one of ordinary skill in the art would not choose the viscosity range taught by Yamaguchi.
However, the viscosity range taught by Yamaguchi is the viscosity range after being treated by hydrogen peroxide, not before.  One of ordinary skill in the art would recognize the advantages taught by Yamaguchi, high elasticity and high mechanical strength, and adopt his viscosity range.
Applicant argues that Iwamoto teaches a composition with an amount of plasticizer that is outside of the claimed amount of plasticizer.
However, note that while Iwamoto does not disclose all the features of the present claimed invention, Iwamoto is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the molecular weight distribution of a polyvinyl acetal in an interlayer composition, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that Ueda teaches a polydispersity (Mw/Mn) of between 1.01 and 1.5 in col. 7, lines 40-44.
However, Ueda teaches several embodiments of his interlayer film.  As cited by the applicant, one embodiment of his interlayer film has a polydispersity (Mw/Mn) of 1.02 to 1.50, and another embodiment of his interlayer film has a polydispersity of 3.5-20, as cited above.  Applicant has not presented data showing the criticality of the claimed polydispersity values for the polyvinyl acetal resins.
Further, Ueda teaches that it is difficult to obtain a polyvinyl acetal with a molecular weight distribution between 1.01 and 1.5 and that such a distribution can be obtained using fractionation chromatography (col. 7, lines 33-47), whereas polyvinyl acetal resins with polydispersities of 3.5-20 can be obtained by blending a plurality of polyvinyl alcohols with different molecular weights (col. 7, lines 48-66).
It is the examiner’s position that one of ordinary skill in the art would recognize that blending different molecular weight polyvinyl alcohol resins is much easier to scale-up than using fractionation chromatography, and would therefore, choose a molecular weight distribution that overlaps with the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent  Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787